JUSTICE MURRAY, specially concurring: I agree with the result, but not all of the reasoning. Particularly I do not agree with the charges of prosecutorial misconduct. Just because a prosecutor is overly zealous or commits an evidentiary error does not make him guilty of misconduct. If every trial attorney who has misused the exception to the hearsay rule that permits such testimony in “not for the truth of the matter asserted” were guilty of misconduct, we would have the attorneys’ discipline agency with a backlog of cases involving every distinguished trial attorney in town. From this record, I think the involved prosecutor did an excellent job in obtaining a conviction in a gang-related case, that, at best, was a very weak one.